Citation Nr: 1002425	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for residuals of a left 
ankle sprain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In May 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

This appeal is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

In the report of the VA joints examination conducted in June 
2008, the examiner noted that the Veteran had brought in 
"some records from his collection for Social Security 
disability application."  Significantly, however, a copy of 
a decision awarding Social Security Administration (SSA) 
disability benefits to the Veteran and the medical records 
used in support of any such determination are not contained 
in his claims folder.  Further, no attempt appears to have 
been made to try to obtain those documents.  

Consequently, and based on this evidentiary posture, the 
Board concludes that a remand of the Veteran's service 
connection claims is necessary.  See 38 C.F.R. § 3.159(c)(2) 
(2009).  Specifically, on remand, the RO, through the AMC, 
should have opportunity to procure, and to associate with the 
claims folder, copies of any decision awarding SSA disability 
benefits to the Veteran-as well as the medical records used 
in support of any such determination.  If the records cannot 
be obtained, such should be indicated in the claims file, and 
the Veteran should be notified accordingly.  


Additionally, in the application for VA disability 
compensation benefits which was received at the RO in 
February 2008, the Veteran noted that he would be making an 
appointment at the Waterloo VA Outpatient Clinic for 
examination of his left knee and left ankle.  Indeed, 
included in the claims folder is a report of a treatment 
session conducted at the Waterloo VA Outpatient Clinic in 
November 2008.  [At that time, the Veteran reported having 
injured his ankle and knee when he stepped into a hole during 
service.]  However, no further treatment records have been 
associated with the claims folder.  On remand, therefore, an 
attempt should be made to procure copies of records of any 
post-service left knee and left ankle treatment that the 
Veteran may have received.  

With regard to the Veteran's left ankle claim in particular, 
the Board notes that service treatment records indicate that, 
in November 1982, the Veteran sprained his left ankle when, 
while running, he stepped into a rabbit hole.  A physical 
examination of his left ankle demonstrated limited range of 
motion, pain, and swelling.  At a follow-up treatment session 
conducted several days later in the same month, the Veteran 
described continued pain in his left ankle.  A soft tissue 
injury of this joint was assessed.  

According to post-service medical records, at the June 2008 
VA joints examination, the Veteran complained of occasional 
swelling and soreness in his left ankle since the in-service 
injury to this joint.  A physical evaluation of, as well as 
radiographic films taken of the Veteran's left ankle, were 
negative.  The examiner diagnosed a remote left ankle sprain 
without any objective findings on clinical examination and 
explained that he was unable to provide an explanation for 
the Veteran's current left ankle symptoms "without resort . 
. . to mere speculation."  

Importantly, at the May 2009 hearing, the Veteran testified 
that he continues to experience aching and pain in his left 
ankle, particularly when he walks.  He also described some 
swelling in this joint.  The Veteran is competent to describe 
the symptoms that he experiences in his ankle.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).

Consequently, and based on this evidentiary posture, the 
Board concludes that, on remand, the Veteran should be 
accorded a new VA examination of his left ankle.  The purpose 
of this evaluation is to determine the current existence of, 
and etiology for, the claimed left ankle complaints.  Of 
particular significance to the Board are the Veteran's 
continued complaints of aching, pain, and swelling in his 
left ankle.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his left knee and left 
ankle problems since November 2008.  After 
obtaining the appropriate release of 
information forms if necessary, procure 
copies of the records of left knee and left 
ankle treatment that the Veteran reports.  
Associate all such available records with 
the claims folder.  

2.  Obtain and associate with the claims 
folder a copy of any decision awarding SSA 
disability benefits to the Veteran as well 
as the medical records used in support of 
any such a grant.  If any such documents 
are not available, that fact should be 
annotated in the claims folder and the 
Veteran notified of such.  

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature and extent of any left ankle 
disability and for an opinion as to 
whether any currently diagnosed left ankle 
disorder is related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

For any left ankle disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service, or is 
otherwise related to active duty.  
Complete rationale should be given for all 
opinions.  

4.  Following completion of the above, 
adjudicate the issues of entitlement to 
service connection for residuals of a left 
knee injury and for residuals of a left 
ankle sprain.  If the decisions remain 
adverse, the Veteran should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  

_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

